Citation Nr: 0923914	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-09 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service for approximately four-and-
a-half months, from March 28, 1978 to August 8, 1978.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus and a psychiatric disorder claimed as depression and 
anxiety.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

Review of the appellant's service medical records reveals 
that he underwent a service entrance examination in January 
1978.  This examination also included audiometric testing.  
The pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
5
N/A
5
5
LEFT
15
10
5
N/A
35
35

This testing indicates the presence of some possible hearing 
loss in the left ear.

In addition, the report of the entrance examination reveals 
that the appellant had been treated for an anxiety reaction 
between 1971 and 1977; this treatment had included Tofranil.  
A February 1978 consultation sheet indicates that the 
appellant was considered to not currently have any 
significant psychiatric problems.  It was thought that his 
prior symptoms could be attributed to an adjustment reaction 
of adolescence.  Service medical treatment records indicate 
that the appellant was seen by a social worker in June 1978; 
he was also assessed with 'anxiety' that same month.  In a 
July 1978 Letter of Notification, it was indicated that the 
appellant had failed three block tests, that he had been 
having some personal problems and that professional 
assistance in solving those problems had been offered.  The 
current evidence of record does not include the appellant's 
records from any of that counseling.  VA is, therefore, on 
notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, 
records generated by military facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

On remand, all outstanding service medical, 
psychiatric/social work and personnel records should be 
obtained and associated with the claims file.  In addition, 
all of the relevant private, government and VA treatment 
records should be obtained and associated with the claims 
file.

In his January 2005 application for benefits, the appellant 
indicated that he was seeking service connection for 
depression and anxiety secondary to trauma.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a 
case in which various psychiatric diagnoses had been 
rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), cuts both ways and a claimant cannot be held to a 
hypothesized diagnosis - one he is incompetent to render when 
determining what his actual claim may be.  The Court found 
that VA should have considered alternative current conditions 
within the scope of the filed claim and that diagnoses which 
arise from the same symptoms for which the claimant was 
seeking benefits do not relate to entirely separate claims 
not yet filed.  Rather, those diagnoses should have been 
considered to determine the nature of the claimant's current 
condition relative to the claim he did submit.  Thus, this 
appellant's psychiatric service connection claim should not 
be strictly limited to depression or anxiety, and other 
relevant diagnoses should be considered on remand.

As noted above, it is well established that, while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his hearing-related symptoms, as well as the 
symptoms relating to his psychiatric problems.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the Court opined that 38 C.F.R. § 3.385 operates 
only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  The evidence of 
record indicates that the appellant may have been exposed to 
acoustic trauma in service by virtue of his participation in 
the firing of weapons.  However, no clinical opinion as to 
whether either the current hearing loss is etiologically 
linked to the appellant's in-service noise exposure has been 
rendered.

The appellant was never afforded any VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has documented hearing loss, and there is 
medical documentation of tinnitus.  The appellant had some 
noise exposure in service.  A February 2005 VA physician note 
indicates that the appellant's "tinnitus is likely related 
to his hearing loss."  In addition, the appellant has 
recently received VA mental health treatment; he had an 
assessment of anxiety in service.  Furthermore, there is lay 
evidence of record to indicate that the appellant displayed 
symptoms related to the claimed conditions while he was in 
service that have continued to the present.  The appellant 
has presented written statements and testimony to that 
effect.  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, and that 
the appellant may have had manifestations of the claimed 
disorders in service or within one year of service, the Board 
finds that the duty to assist in this case requires that VA 
medical opinions should be obtained on remand.

The medical opinions on remand must address the question of 
whether the symptoms noted during the appellant's service may 
or may not have been precursors to his later hearing 
loss/tinnitus and/or psychiatric symptoms and illnesses that 
were evidenced in the records beginning in the mid to late 
1970s.  On remand, the AMC/RO should obtain medical and 
psychiatric opinions on this point.  

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

One of the possible bases for a grant of service connection 
for hearing loss or for a psychiatric disorder is that it was 
a pre-existing (congenital) condition that was aggravated by 
the appellant's active service beyond the natural progression 
of the condition.  The law provides that a veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

On remand, as part of the review of the case, therefore, it 
should be determined whether, if hearing loss or a 
psychiatric condition did pre-exist service, there is clear 
and unmistakable evidence that the pre-existing disorder was 
not aggravated to a permanent degree in service beyond that 
which would be due to the natural progression of the 
condition.  

The AMC/RO should obtain a medical opinion on these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant should be advised as to 
the evidentiary burden placed upon him in a case in which the 
presumption of soundness has been rebutted.  Readjudication 
on remand should reflect consideration of this theory, as 
well as all other applicable theories.

These considerations require the gathering of medical records 
and investigation by medical professionals as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts 
and circumstances of an individual case.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

If the presumption of soundness is 
rebutted, the AMC/RO should advise the 
appellant as to the evidentiary burden 
placed upon him in a case in which the 
presumption of soundness has been 
rebutted.

2.  The AMC/RO must conduct another 
search for the appellant's service 
medical records.  In particular, the 
AMC/RO must search for the June/July 1978 
social work/psychiatric evaluation 
records for the appellant.  All requests, 
negative responses, and information 
obtained should be associated with the 
claims file.

3.  The AMC/RO should take appropriate 
steps to secure the appellant's complete 
service personnel records, including all 
performance evaluation records and all 
disciplinary action records.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA, government or private physicians 
and/or medical facilities and hospitals 
that have provided him with any treatment 
for his claimed hearing loss, tinnitus 
and psychiatric disorder(s) since his 
separation from service.  In particular, 
the VA audiogram accomplished in January 
2005 should be obtained.  After securing 
the necessary release(s), the AMC/RO 
should obtain all inpatient and 
outpatient treatment records that have 
not been previously secured and associate 
them with the claims file.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant, and his 
representative, should also be informed 
of the negative results and be given 
opportunity to secure the records.

6.  After completing all of the above 
development action, the AMC/RO should 
arrange for a review of the appellant's 
claims file by an appropriate medical 
specialist in order to determine the 
nature, onset date and etiology of the 
appellant's claimed right and left 
hearing loss and the tinnitus.  The 
reviewing doctor should consider the 
information in the claims file to provide 
an opinion as to the onset date and 
etiology of the appellant's claimed 
hearing loss and tinnitus.  The reviewer 
should offer an opinion as to the medical 
probabilities that any current hearing 
loss or tinnitus is attributable to the 
appellant's military service.  

The examiner should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached, with citation to 
medical literature as appropriate:  
        
        a.  Is the appellant currently 
diagnosed with any hearing loss or 
tinnitus in either ear?  
        
        b.  When is the first documented 
record of the existence of hearing loss 
and/or tinnitus for the appellant?  The 
reviewer should discuss the appellant's 
description of his exposure to gunfire 
without hearing protection during basic 
training, as well as all post-service 
audiometric testing and any differences 
between any right ear hearing loss and 
any left ear hearing loss.
        
        c.  Is the appellant's currently 
claimed hearing loss etiologically 
related to any incident of service, 
including exposure to weapons fire during 
basic training or is the claimed hearing 
loss more likely due to some other cause 
or causes, including some incident prior 
to service or post-service noise 
exposure?
        
        d.  On the basis of the clinical 
record and the known development 
characteristics of any diagnosed hearing 
loss (right or left) or tinnitus, can it 
be concluded with clear and unmistakable 
certainty that any such diagnosed 
condition pre-existed the appellant's 
entry into active military service in 
March 1978?  
        
        e.  If any hearing-related 
pathology, including tinnitus, clearly 
pre-existed military service, can it be 
concluded with clear and unmistakable 
certainty that the pre-existing condition 
did not undergo a worsening in service to 
a permanent degree beyond that which 
would be due to the natural progression 
of the condition?  The reviewer must 
discuss the report of audiometric 
examination at entry, any in-service 
hearing-related diagnosis, and all other 
pertinent pre-service, in-service and 
post-service clinical findings.

Any additional development suggested by 
the evidence should be undertaken.  If 
the otolaryngologist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether any such pathology is linked to 
the appellant's service.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service, as 
opposed to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

The examiner should discuss the 
appellant's psychiatric history and 
address whether the symptoms the 
appellant exhibited prior to service were 
an early manifestation of the problems 
the appellant experienced in service or 
of any current psychiatric disorder.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  

The psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
appellant's psychiatric status.  If there 
are different psychiatric disorders, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The examiner should discuss 
whether the appellant's current 
psychiatric pathology represents a 
progression of the symptoms documented 
prior to service or those documented 
during service.

Specifically, the examiner must address 
the questions of:
        
        a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period of 
military service (March 28, 1978 to 
August 8, 1978) or to some other cause or 
causes?  (It is not necessary that the 
exact causes--other than apparent 
relationship to some incident of service 
be delineated.)
        
        b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had prior 
to his entry into active service on March 
28, 1978?
        
        c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (March 28, 1978 to August 8, 
1978)? and
        
        d.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have occurred 
within one year of his service separation 
in August 1978?

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's period of 
service, the examiner must state whether 
any such identified pathology worsened 
during the appellant's period of active 
military service (March 28, 1978 to 
August 8, 1978).  If worsening occurred, 
the examiner should state whether it can 
it concluded with clear and unmistakable 
certainty that each pre-existing 
psychiatric disorder was not aggravated 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of each such psychiatric 
disorder.

If the psychiatrist can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

8.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If any report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
examiner for corrective action.

9.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate each one of the 
appellant's service connection claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the presumption of 
soundness and the aggravation of pre-
existing conditions.  The readjudication 
should also reflect consideration of the 
holdings in Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003), and Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

